          Case 3:19-cv-04238-MMC Document 477 Filed 04/24/21 Page 1 of 11




 1   SINGER CASHMAN LLP
        Adam S. Cashman (Bar No. 255063)
 2      acashman@singercashman.com
 3      Evan Budaj (Bar No. 271213)
        ebudaj@singercashman.com
 4      Benjamin L. Singer (Bar No. 264295)
        bsinger@singercashman.com
 5      Neil Cave (admitted pro hac vice)
        ncave@singercashman.com
 6   505 Montgomery Street, Suite 1100
 7   San Francisco, CA 94111
     Telephone:    (415) 500-6080
 8   Facsimile:    (415) 500-6080

 9   Attorneys for Defendant Olivier Lemarié

10
                                   UNITED STATES DISTRICT COURT
11
                                 NORTHERN DISTRICT OF CALIFORNIA
12
                                       SAN FRANCISCO DIVISION
13

14   PROOFPOINT, INC.; CLOUDMARK LLC,                    CASE NO. 3:19-CV-4238-MMC
15
                   Plaintiffs,                           DEFENDANT OLIVIER LEMARIÉ’S
16                                                       NOTICE OF MOTION AND MOTION
     v.                                                  FOR PARTIAL SUMMARY
17                                                       JUDGMENT; MEMORANDUM OF
     VADE SECURE, INCORPORATED; VADE                     POINTS AND AUTHORITIES IN
18   SECURE SASU; OLIVIER LEMARIÉ.,                      SUPPORT
19                                                       JURY TRIAL DEMANDED
                   Defendants.
20                                                       Hearing Date: May 28, 2021
21                                                       Hearing Time: 9:00 a.m.
                                                         Courtroom: 7
22
                                                         Original Complaint Filed: July 23, 2019
23

24

25

26

27

28
      DEFENDANT OLIVIER LEMARIÉ’S NOTICE OF MOTION AND MOTION FOR PARTIAL SUMMARY JUDGMENT; MEMORANDUM OF
                                          POINTS AND AUTHORITIES IN SUPPORT
                                               CASE NO. 3:19-CV-4238-MMC
         Case 3:19-cv-04238-MMC Document 477 Filed 04/24/21 Page 2 of 11




 1   TO ALL PARTIES AND THEIR RESPECTIVE COUNSEL OF RECORD:

 2          PLEASE TAKE NOTICE that on May 28, 2021 at 9:00 a.m., or as soon thereafter as the

 3   parties may be heard, before the Honorable Maxine M. Chesney, Senior District Court Judge, United

 4   States District Court for the Northern District of California, in the San Francisco Division

 5   Courthouse, Courtroom 7, 19th Floor, 450 Golden Gate Avenue, San Francisco, CA 94102,

 6   Defendant Olivier Lemarié will bring for hearing, pursuant to Federal Rule of Civil Procedure 56(a),

 7   this motion for partial summary judgment dismissing Counts II–V asserted by Plaintiffs Proofpoint,

 8   Inc. (“Proofpoint”), and Cloudmark, LLC (“Cloudmark,” and with Proofpoint, “Plaintiffs”) set forth

 9   in Plaintiffs’ First Amended Complaint (“FAC”).

10                                            RELIEF SOUGHT

11          Olivier Lemarié hereby moves for partial summary judgment on Counts II-V against him for

12   breach of contract, on the ground that there are no genuine disputes as to any material facts and

13   Mr. Lemarié is entitled to judgment as a matter of law.

14          This Motion is based on this Notice of Motion, the attached Memorandum of Points and

15   Authorities, the declaration of Evan Budaj and all exhibits thereto (served and filed concurrently

16   herewith), the papers on file with the Court, and on any further evidence and arguments as may be

17   presented and as the Court may permit at the time of the hearing on this matter.

18

19    Date: April 23, 2021                      SINGER CASHMAN LLP

20                                              By: /s/ Adam Cashman
                                                    Adam S. Cashman
21                                                  Evan Budaj
                                                    Benjamin L. Singer
22
                                                    Neil Cave (admitted pro hac vice)
23
                                                     Attorneys for Defendant Olivier Lemarié
24

25

26

27

28                                                      -i-
      DEFENDANT OLIVIER LEMARIÉ’S NOTICE OF MOTION AND MOTION FOR PARTIAL SUMMARY JUDGMENT; MEMORANDUM OF
                                          POINTS AND AUTHORITIES IN SUPPORT
                                               CASE NO. 3:19-CV-4238-MMC
Case 3:19-cv-04238-MMC Document 477 Filed 04/24/21 Page 3 of 11
           Case 3:19-cv-04238-MMC Document 477 Filed 04/24/21 Page 4 of 11




 1           During his time at Cloudmark, Mr. Lemarié was surprised to discover it had no internal note-

 2   sharing tool, and in 2014 he created an Evernote notebook so the team working on a DNS security

 3   project could work more efficiently by sharing notes. See Budaj Decl., Ex. C [L. Cho Depo. Tr.]

 4   48:10-19; id., Ex. D [EVERNOTE-PROOFPOINT171] (“Evernote Spreadsheet”); id., Ex. E

 5   [Lemarié Interrogatory Responses] (“Lemarié Interrog. Resps.”), No. 7. Immediately after creating

 6   the                                                                              . See Evernote

 7   Spreadsheet; Lemarié Interrog. Resps., no. 7; Budaj Decl., Ex. F [PP-VADE00095830] (“Evernote

 8   Email”). Cloudmark executives were aware that Mr. Lemarié and others used Evernote to share

 9   notes internally. See Lemarié Interrog. Resps., no. 7; Evernote Email.

10           Mr. Lemarié ceased work on the DNS security project later in 2014. See Lemarié Interrog.

11   Resps., no. 7. In November 2016 he announced he was leaving Cloudmark, by which time it

12   appeared Cloudmark had abandoned the project. Id. After transitioning his projects and files to

13   Cloudmark colleagues, Mr. Lemarié confirmed they had all the documents they required. Id. He

14   deleted the Evernote notebook on November 4, 2016. See Evernote Spreadsheet. All Cloudmark

15   employees with access to the notebook continued to be able to access it up until this date. Id.

16

17                                               See Cho Tr. at 90:2-10; Budaj Decl., Ex. G [PP-

18   VADE00093050–93055] at 93054. Instead, the notebook was forgotten, and Cloudmark never

19   attempted to access it until June 28, 2019—several weeks before filing the Complaint.

20           IV.    ARGUMENT AND AUTHORITIES

21           A.    Mr. Lemarié Is Entitled To Summary Judgment On Count II
22           Plaintiffs allege Mr. Lemarié breached the PIIA by using Cloudmark’s Proprietary

23   Information and disclosing it to Vade. FAC ¶ 84. Section 1.1 of the PIIA, which

24                                                          , is invalid under Cal. Bus. & Prof. Code

25   § 16600 because it improperly restrains former employees from working in Cloudmark’s field of

26

27

28                                                    -2-
      DEFENDANT OLIVIER LEMARIÉ’S NOTICE OF MOTION AND MOTION FOR PARTIAL SUMMARY JUDGMENT; MEMORANDUM OF
                                          POINTS AND AUTHORITIES IN SUPPORT
                                               CASE NO. 3:19-CV-4238-EMC
Case 3:19-cv-04238-MMC Document 477 Filed 04/24/21 Page 5 of 11
         Case 3:19-cv-04238-MMC Document 477 Filed 04/24/21 Page 6 of 11




 1   189 P.3d 285, 291 (2008) (“[O]ur courts have consistently affirmed that section 16600 evinces a

 2   settled legislative policy in favor of open competition and employee mobility.”).

 3          Plaintiffs cannot save the PIIA by seeking to apply it narrowly to the facts of this case—it is

 4   invalid on its face. Brown, 57 Cal. App. 5th at 318 (“The factual details of Brown’s future

 5   employment were irrelevant. Brown’s facial challenge to the provisions argued they were invalid ab

 6   initio; no ‘as applied’ analysis of the provisions was in order.”); Dowell, 179 Cal. App. 4th at 579

 7   (“Any attempt to construe the noncompete and non-solicitation clauses in such a manner as to make

 8   them lawful would not be reforming the contract to correct a mistake of the parties but rather to save

 9   a statutorily proscribed and void provision.”).

10          Even if Cloudmark’s prohibition on use of vaguely-defined                               could

11   withstand strict scrutiny under section 16600, Plaintiffs have produced no competent evidence of

12   damages. Mr. Lemarié served interrogatories seeking all facts underlying this claim, including

13   damages suffered as a result of any alleged breach.

14

15                                                     See Budaj Decl., Ex. I [Plaintiffs’ Interrogatory

16   Responses], no. 16.

17

18

19                 Id., Ex. J [Arnold Rpt.] ¶¶ 81-82. When asked at deposition whether there was any

20   legal or economic principle that supported his analysis, Dr. Arnold offered none and instead

21   explained that he had been instructed by Proofpoint’s counsel to assume this was proper. Id., Ex. K

22   [J. Arnold Depo. Tr]. 213:20-214:2.

23          No legal principle supports Dr. Arnold’s misguided assumption, without which Plaintiffs

24   cannot carry their burden of proffering competent evidence of cognizable damages to support their

25   breach of contract claims. Claar v. Burlington N. R.R. Co., 29 F.3d 499, 502 (9th Cir. 1994) (where

26   there was no explanation of experts’ reasoning and methods underlying their conclusions, district

27   court did not err in rejecting the testimony as unreliable). The proper remedy for contract claims is

28                                                      -4-
      DEFENDANT OLIVIER LEMARIÉ’S NOTICE OF MOTION AND MOTION FOR PARTIAL SUMMARY JUDGMENT; MEMORANDUM OF
                                          POINTS AND AUTHORITIES IN SUPPORT
                                               CASE NO. 3:19-CV-4238-EMC
            Case 3:19-cv-04238-MMC Document 477 Filed 04/24/21 Page 7 of 11




 1   expectation damages—not disgorgement—and Mr. Arnold made no effort to determine “the amount

 2   which will compensate the party aggrieved for all the detriment proximately caused thereby.” Erlich

 3   v. Menezes, 21 Cal. 4th 543, 550 (Cal. 1999) (quoting Cal. Civ. Code § 3300). Plaintiffs have made

 4   no particularized effort to quantify their contract damages, and have instead assumed (incorrectly)

 5   that an alleged breach of one contractual provision entitles them to claw back all consideration given

 6   to Mr. Lemarié, regardless of any benefit received (or any other consideration). Id. Without any

 7   proper evidence of any damage caused by Mr. Lemarié’s alleged breach of contract, no reasonable

 8   factfinder could find that Plaintiffs have carried their burden on this element of their claim. Summary

 9   judgment should be entered accordingly. See Rochlis v. Walt Disney Co., 19 Cal. App. 4th 201, 214

10   (1993) (granting summary judgment on breach of contract claim); Batts v. Bankers Life & Cas. Co.,

11   No. 13-CV-04394-SI, 2015 WL 166869, at *3 (N.D. Cal. Jan. 13, 2015) (“In order to survive a

12   motion for summary judgment, a plaintiff must introduce evidence sufficient to show that he suffered

13   damages as a result of the breach.”); McGlinchy v. Shell Chem. Co., 845 F.2d 802, 808 (9th Cir.

14   1988) (“Summary judgment is appropriate where appellants have no expert witnesses or designated

15   documents providing competent evidence from which a jury could fairly estimate damages.”); see

16   also Cal. Civ. Code § 3301 (“No damages can be recovered for a breach of contract which are not

17   clearly ascertainable in both their nature and origin.”).

18             B.   Mr. Lemarié Is Entitled To Summary Judgment On Count III Because Plaintiffs
                    Have Failed to Identify Any Undisclosed Invention
19
               Plaintiffs allege Mr. Lemarié breached the PIIA because he failed to disclose to Cloudmark
20
     inventions he developed while at Vade Secure. FAC ¶ 91. Fact discovery has long since closed, but
21
     Plaintiffs have identified no such invention. Mr. Lemarié served interrogatories specifically
22
     requesting that Plaintiffs describe in detail all facts relating to this claim, including their allegation
23
     that Mr. Lemarié developed an assignable invention subject to the PIIA.2 Plaintiffs’ responses
24
                                                             See Budaj Decl., Ex. I [Plaintiffs’ Interrogatory
25

26   2
      While Plaintiffs’ Count III alleges Mr. Lemarié failed to disclose inventions he developed at Vade,
27   Plaintiffs also request assignment of any such inventions. FAC, Prayer For Relief viii.

28                                                       -5-
         DEFENDANT OLIVIER LEMARIÉ’S NOTICE OF MOTION AND MOTION FOR PARTIAL SUMMARY JUDGMENT; MEMORANDUM OF
                                             POINTS AND AUTHORITIES IN SUPPORT
                                                  CASE NO. 3:19-CV-4238-EMC
Case 3:19-cv-04238-MMC Document 477 Filed 04/24/21 Page 8 of 11
Case 3:19-cv-04238-MMC Document 477 Filed 04/24/21 Page 9 of 11
Case 3:19-cv-04238-MMC Document 477 Filed 04/24/21 Page 10 of 11
           Case 3:19-cv-04238-MMC Document 477 Filed 04/24/21 Page 11 of 11




 1                                             .7 In response to Mr. Lemarié’s interrogatories asking

 2   Plaintiffs to describe in detail all facts relating to this claim, Plaintiffs

 3                  Budaj Decl., Ex. I [Plaintiffs’ Interrogatory Responses], no. 19. Summary judgment is

 4   accordingly warranted here. See, e.g., Rochlis, 19 Cal. App. 4th at 214; Batts, 2015 WL 166869, at

 5   *3; see also Cal. Civ. Code § 3301.

 6             V.       CONCLUSION

 7             For the foregoing reasons, Mr. Lemarié respectfully requests that the Court enter summary

 8   judgment in his favor and against Plaintiffs on Counts II–V of the FAC, and dismiss those counts

 9   with prejudice.

10
     Date: April 23, 2021                        Respectfully Submitted,
11

12                                               SINGER CASHMAN LLP

13                                               By:    /s/ Adam Cashman
                                                       Adam S. Cashman
14                                                     Evan Budaj
15                                                     Benjamin L. Singer
                                                       Neil Cave (pro hac vice)
16
                                                       Attorneys for Defendant Olivier Lemarié
17

18

19

20

21

22

23

24

25

26
     7
27    The notebook was inaccessible in 2019, having been deleted years earlier in 2016,
     contemporaneously with Mr. Lemarié’s departure from Cloudmark.
28                                                 -9-
         DEFENDANT OLIVIER LEMARIÉ’S NOTICE OF MOTION AND MOTION FOR PARTIAL SUMMARY JUDGMENT; MEMORANDUM OF
                                             POINTS AND AUTHORITIES IN SUPPORT
                                                  CASE NO. 3:19-CV-4238-EMC
